Citation Nr: 1624153	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2015, the Board remanded the case for further development, including updating the Veteran's treatment records, inviting the Veteran to submit additional evidence, and affording him contemporaneous VA examinations.  A review of the record reflects that there has been substantial compliance with the Board's September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise from engines during service.

2.  The Veteran's bilateral hearing loss had its onset during service and has been continuous since separation from service.

3.  The Veteran's tinnitus had its onset during service and has been continuous since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 



2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that both his bilateral hearing loss and tinnitus began during service and have continued since separation from service.  The Veteran's form DD-214 reflects a military occupational specialty (MOS) of engine and powertrain repairman.

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101 , 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection for may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331   (Fed. Cir. 2013).
Bilateral Hearing Loss

The record reflects that the Veteran has been diagnosed with bilateral hearing loss that meets VA criteria for consideration as a disability.  See September 2011 report of VA audiometric examination; 38 C.F.R. § 3.385.  As such, the first element of service connection, a current disability, is satisfied.

Turning next to service incurrence, the Veteran attributes his hearing loss to hazardous noise associated with his military occupational duties which involved repairing engines.  The Veteran's reports are consistent with his military occupational specialty as an engine and powertrain repairman.  He is competent to report on observations regarding his hearing loss, and his reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, an audiogram dated in July 1968, on separation from active service, showed some hearing impairment over a prior audiogram from February 1966, and, in a May 2012 report, a private audiologist stated that the military was likely the first source of damaging noise exposure.

Based on this competent and credible evidence, a continuity of symptomatology of chronic hearing loss has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

In finding that the criteria for service connection have been met, the Board recognizes that the September 2011 VA examiner gave an opinion that the Veteran's hearing loss was less likely than not caused by military noise exposure.  This was based on the apparent finding of normal hearing on the Veteran's separation examination.  In making this determination, however, the examiner appears not to have converted the audiometric test results. 

Service department audiometric test results dated prior to November 1, 1967, were recorded in standards set by the American Standards Association (ASA).  Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute  (ISO-ANSI).  Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units.  Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz. 

Since the audiometric testing conducted during the February 1966 enlistment examination occurred prior to November 1, 1967, the results as reported below have been converted accordingly.  While the audiometric testing performed at separation in July 1968 occurred after November 1, 1967, the examination report nevertheless indicated that the results were reported in "ASA" units under the old testing.  Therefore, these results must also be converted, as shown below.

The Veteran's February 1966 enlistment examination report contained the following audiometric pure tone thresholds, in decibels, as follows (ASA standards appear in parentheses to the right of the ISO-ANSI standards):

The Veteran's February 1966 entrance examination contained the following audiometric data:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
25 (15)
30 (25)
LEFT
15 (0)
10 (0)
10 (0)
10 (0)
20 (15)

The Veteran's July 1968 separation examination contained the following audiometric data:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (10)
30 (20)
20 (10)

15 (10)
LEFT
25 (10)
20 (10)
20 (10)

15 (10)

Despite the opinion of the audiologist who conducted the September 2011 VA examination, stating the above results indicate no hearing loss; the Veteran clearly experienced a shift in his hearing acuity while he was in service.  As such, the Board affords the VA opinion no probative weight.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.

Tinnitus

The Veteran has a current diagnosis of tinnitus.  See September 2011 VA examination report.  As such, the first element of service connection is met.

Turning next to in-service incurrence of an injury, the Veteran's DD-214 reflects that his military occupational specialty was engine and powertrain repairman.  The Veteran has submitted statements in which he has described exposure to loud engine noise while working on tank engines without hearing protection.  As such, injury in the form of acoustic trauma is established, and the second element of service connection is met.

Turning to the final element of service connection, that of a nexus to service, review of the evidence of record shows that a VA examiner stated that the Veteran had a diagnosis of hearing loss according to VA criteria and his tinnitus is at least as likely as not a symptom associated with hearing loss.  However, the examiner opined that the Veteran's hearing loss was not due to service, thus his tinnitus was not related to service.  This opinion did not consider the Veteran's report of in-service incurrence of tinnitus and his continuity of symptoms thereafter.  For this reason, the Board finds that the September 2011 VA opinion is of little probative value.

The Board notes that the Veteran has reported experiencing tinnitus since 1967, and that it became bothersome in the 1980s.  The Veteran submitted a report from his private audiologist, mentioned above, which finds the Veteran's two years in the military in tank engine maintenance and repair, where he was exposed to intense and excessive noise without hearing protection, was likely "the first source of damaging noise exposure and/or Tinnitus."

The Veteran is competent to report that his tinnitus began in service and has continued since that time.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007) (noting that when a condition may be diagnosed by its unique and readily identifiable features, as it the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Additionally, the Veteran's assertions in this regard are credible.

As a preponderance of the evidence supports the claim, service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


